Citation Nr: 0915209	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee injury, post-operative with anterior cruciate 
ligament (ACL) instability, currently rated 20 percent 
disabling.  

2.  Entitlement to an initial increased evaluation for left 
knee traumatic arthritis, currently rated 10 percent 
disabling.  

3.  Entitlement to an initial increased evaluation for low 
back strain with degenerative disc disease at L3-5, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2006, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in March 2006.  The Veteran testified at a hearing 
before the Board in February 2009.  


FINDINGS OF FACT

1.  There is no severe recurrent subluxation or lateral 
instability of the left knee.

2.  The Veteran's left knee arthritis is not manifested by 
limitation of motion.  

3.  The Veteran's lumbar spine degenerative disc disease is 
not productive of incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months; 
manifested by limitation of thoracolumbar forward flexion to 
60 degrees or less; manifested by limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, without muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left knee injury, post-operative with ACL 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008 ); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005, prior to the initial adjudication of the 
claim.  Additionally, in March 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to increased ratings, 
any questions as to the appropriate effective dates to be 
assigned are rendered moot.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeals for 
higher initial ratings for traumatic arthritis of the left 
knee and low back strain with degenerative disc disease at 
L3-5 originate, however, from the grants of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable to these claims.  

With regard to the issue of an increased rating for residuals 
of left knee injury, post-operative with ACL instability, the 
Board acknowledges that the VCAA letter sent to the Veteran 
in June 2005 does not meet the requirements of Vazquez-
Flores.  However, another letter that does meet such 
requirements was issued in May 2008.  Following the issuance 
of that letter, the claim was readjudicated and supplemental 
statements of the case were issued in June 2008 and July 
2008, thus curing the timing defect.  See Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112 (2004).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
reports of VA examinations performed in August 2005 and 
February 2008.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Furthermore, the Veteran's left knee disabilities are 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Left Knee

The RO granted service connection for the Veteran's residuals 
of left knee injury post operative with ACL instability in an 
October 1997 rating decision and assigned a 20 percent 
disability rating effective May 23, 1997 under Diagnostic 
Code 5257.  The RO granted service connection for the 
Veteran's traumatic arthritis of the left knee in a November 
2005 rating decision and assigned a 10 percent disability 
rating effective June 10, 2005 under Diagnostic Code 5010-
5260.  

Under Diagnostic Code 5257, other impairment of the knee is 
rated as follows: 20 percent for moderate recurrent 
subluxation or lateral instability; and 30 percent for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

The Veteran underwent a VA examination in August 2005.  He 
reported recurrent left knee pain since undergoing ACL 
reconstruction.  He complained of intermittent flare-ups of 
sharp pain, severe in intensity along the left knee joint, 
occurring about 3-4 times a week depending on activity, but 
stated that this is precipitated by prolonged bending of the 
left knee such as when driving or kneeling.  He reported 
associated swelling in the left knee.  He denied warmth, 
redness, or locking.  He reported fatigability and lack of 
endurance.  He stated that the left knee gave way about 3-4 
times a week when walking.  He reported that, occupationally, 
he experienced pain along the left knee when working under 
the truck.  For the past 12 months, he denied any period of 
incapacitation secondary to his left knee condition.  He 
stated that his left knee condition slowed him down with 
regard to activities of daily living.  

Upon physical examination, there was a 6 centimeter well-
healed scar anteromedially from previous ACL repairs.  There 
was mild tenderness along this region.  There was no evidence 
of effusion.  There was mild crepitus.  Flexion was 0 to 135 
degrees with pain starting at 120 degrees and ending at 100 
degrees.  With repetitive flexion, there was limitation of 
flexion at 130 degrees.  Extension was 0 degrees.  During 
acute flare-ups, the examiner estimated that there was 
probably limitation of flexion at 120 degrees secondary to 
pain.  The examiner also estimated that there was mild 
functional impairment secondary to the Veteran's left knee 
condition during acute flare-ups.  There was mild anterior 
laxity and negative varus/valgus stress.  There was negative 
McMurray and negative posterior drawer test.  

The Veteran underwent an x-ray examination on the left knee.  
X-ray findings revealed prior ACL repair.  There was some 
mild narrowing of the medial knee joint and patellofemoral 
joints with minimal spur formation.  No joint effusion or 
radiopaque foreign body was identified.  Bones appeared 
somewhat osteopenic for the Veteran's age.  The examiner 
diagnosed residuals of post ACL repair with mild anterior 
instability and mild arthritis.  

The Veteran underwent another VA examination in February 
2008.  He complained of intermittent sharp left knee pains 
with intensity of 10/10 lasting between 6-10 hours.  He 
reported the pain could be triggered by humidity and cold 
weather, sitting for more than 45 minutes, running, and any 
time he twisted his knee.  He denied any work loss due to 
knee pain.  He reported stiffness, occasional locking, and 
giving way.  He denied swelling or history of dislocation.  
He stated that he required assistance for dressing.  

Upon physical examination, there was tenderness on palpation 
on the left kneecap.  There was no swelling.  There was some 
periarticular muscle atrophy.  On examination of the 
ligaments, there was an anterior drawer test, which was 
positive with a 5 millimeter displacement.  Posterior lateral 
and collateral ligaments were intact.  On patellar test, 
there was some pain with quadriceps contraction (Clarke 
test).  McMurray test was positive for the posterior lateral 
meniscus.  Extension was 0 degrees without pain.  Flexion was 
from 0 to 110 degrees with pain beginning at 100 and there 
was no additional loss of motion on repetitions.  

The Veteran underwent an MRI on the left knee.  MRI findings 
revealed prior ACL repair with healed partial tear of 
transposed ligament without acute injury, healed partial tear 
posterior cruciate ligament, and small bilateral meniscal 
tears.  The examiner diagnosed anterior and posterior healed 
ligament tears of left knee, status post ACL repair of the 
left knee, and small meniscal tears of the left knee.  

Analysis of Residuals of Left Knee Injury, Post-Operative 
with ACL Instability 

There is no objective evidence that a rating in excess of 20 
percent for the left knee is warranted under the criteria set 
out in DC 5257, the diagnostic code under which he was rated, 
or any other diagnostic codes.  There is no evidence of 
severe recurrent subluxation or lateral instability of the 
left knee, ankylosis, locking, removal of the semilunar 
cartilage, impairment of the tibia and fibula, genu 
recurvatum, or any compensable limitation of motion.  

Analysis of Left Knee Traumatic Arthritis

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the Veteran's left knee 
traumatic arthritis is appropriately rated as 10 percent 
disabling under Diagnostic Code 5010, and does not warrant a 
higher evaluation.  Specifically, during the February 2008 VA 
examination, the VA examiner noted that flexion was from 0 to 
110 degrees with pain beginning at 100.  Extension was 
limited to zero degrees.  The examiner noted no loss of 
coordination, lack of endurance, nor any weakness with 
repetitive movement.  These findings are commensurate with a 
less than compensable rating under Diagnostic Code 5260 based 
on strict adherence to the rating criteria.  Therefore, he 
cannot obtain a higher evaluation in excess of 10 percent 
under Diagnostic Code 5260.



DeLuca

When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Veteran has 
reported pain in the left knee over the years since 
undergoing ACL reconstruction.  However, the 20 percent 
rating for residuals of left knee injury, post-operative with 
ACL instability and 10 percent rating for left knee traumatic 
arthritis took into consideration the Veteran's complaints of 
knee pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 
and 4.59 do not provide a basis for a higher rating.  See 
DeLuca, 8 Vet. App. at 204-07.

Low Back

The Board notes that the RO granted service connection in 
November 2005 for low back strain with degenerative disc 
disease at L3-5 with an evaluation of 10 percent effective 
June 10, 2005.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
It applies to Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

Note (1) to the rating formula specifies that, for purposes 
of evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

A 10 percent disability rating requires forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.

The Veteran underwent a VA examination in August 2005.  He 
reported undergoing a laminectomy in 2002.  He complained of 
intermittent flare-ups of sharp pain, very severe in 
intensity along the lower lumbar region, midline, and also 
involving the left lumbosacral region.  He stated that this 
was precipitated by activities such as turning or twisting of 
the low back.  He reported that acute flare-ups would last 
for about 2 hours to as long as 2 days.  He reported 
limitation with mobility, particularly bending forward, with 
acute flare-ups.  He stated that there was associated 
stiffness, but denied weakness in the low back.  With his 
occupation as a truck mechanic, he stated that he had 
limitation particularly with climbing and lifting of objects 
more than 10 pounds.  He denied any period of incapacitation 
for the previous 12 months secondary to his low back 
condition.  He stated that flare-ups slowed down his 
activities of daily living.  

Upon physical examination, there was no evidence of muscle 
spasm.  There was a 5.5 centimeter well-healed scar, midline, 
lower lumbar spine from previous laminectomy with last 
fusion.  There was mild tenderness along this region.  
Forward flexion was from 0 to 90 degrees with mild pain 
elicited at 90 degrees.  With repetitive forward flexion, 
there was no limitation noted.  Backward extension was 0 to 
30 degrees with mild pain elicited at 30 degrees.  With 
repetitive backward extension, there was no limitation noted.  
Left lateral flexion was 0 to 25 degrees.  Right lateral 
flexion was 0 to 25 degrees.  Left lateral rotation was 0 to 
40 degrees.  Right lateral rotation was 0 to 40 degrees.  
During acute flare-ups, the examiner estimated that there was 
probably limitation of flexion at 75 degrees.  The examiner 
also estimated that there was mild to moderate functional 
impairment secondary to the Veteran's low back condition 
during acute flare-ups.  The major functional impact was 
secondary to pain.  

The Veteran underwent an x-ray on the lumbar spine.  X-ray 
findings revealed moderate disk height loss at L4-5 and L3-4.  
Other disks were preserved.  There was mild spur formation at 
L3-4 and L4-5.  No compression deformity was identified.  
There was moderate to severe posterior facet arthritis 
bilaterally at L5-S1.  Sacroiliac joints were unremarkable.  
The examiner diagnosed chronic back strain, post laminectomy 
with degenerative joint disease, L3-4 and L4-5, with no 
current evidence of radiculopathy.  

The Veteran underwent another VA examination in February 
2008.  He reported that he made 3 trips to the emergency room 
due to back pain during the last year.  He stated that he 
lost 3 days of work the last year due to his back pain, but 
there was no medical certificate.  He complained of a 
constant sharp pain with an intensity of 7/10 that radiated 
to the right leg.  He reported flare-ups 4 times a week, 
lasting 3 hours, with intensity of 10/10.  He stated that 
this was triggered by driving or sitting for more than 30-45 
minutes, lifting more than 10 pounds, or standing for more 
than 15 minutes continuously.  He reported that he 
occasionally needed assistance from his wife in order to get 
dressed in the morning.  He denied bladder or bowel movement 
complaint.  He stated that he could walk a mile without 
developing back pain.  

Upon physical examination, there was no gross abnormality on 
inspection.  There were normal curvatures of the spine.  
There was no muscle atrophy.  There was tenderness on 
palpation of the lumbar spinous processes.  The patellar 
reflexes were symmetrical and there was no sensory deficit.  
Straightening of the legs was positive more on the right 
side.  Forward flexion was from 0 to 70 degrees with pain 
beginning at 40 degrees.  There was no additional loss of 
motion after repetition times three.  Extension backward was 
from 0 to 25 degrees with pain beginning at 15 degrees and no 
additional loss of motion with repetitions.  Right lateral 
flexion was from 0 to 35 degrees with pain beginning at 30 
and no additional loss of motion after repetition.  Left 
lateral flexion was from 0 to 35 with pain beginning at 30, 
with some additional loss of motion of 5 degrees due to pain.  
Right rotation was from 0 to 30 degrees with pain beginning 
at 25 and no additional loss of motion.  Left rotation was 
from 0 to 25 degrees with pain beginning at 20.  There was no 
additional loss of motion after repetitions.  

The Veteran underwent an MRI in September 2007 which showed 
multilevel lumbar spondylosis.  There was a moderate-to-large 
right subarticular herniation (protrusion type) at L5-S1 that 
compromised the right lateral recess, displacing the 
transversing right S1 nerve root.  There was also a small 
central protrusion at L3-L4.  There was severe right 
foraminal narrowing at L4-L5, moderate-to-severe right 
foraminal narrowing at L3-4, and moderate-to-severe left 
foraminal narrowing at L4-L5.  The examiner diagnosed 
degenerative disc disease with radiculopathy and spinal canal 
stenosis of the lumbar spine.  

Based on the record, it is clear that the documented ranges 
of pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  There is no suggestion of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  There is no suggestion of any associated 
cervical spinal limitation, the Veteran's thoracolumbar 
forward flexion is shown to be greater than 60 degrees, the 
Veteran's thoracolumbar combined range of motion is shown to 
be greater than 120 degrees, and the Board observes that the 
Veteran's documented ranges of motion do not show sufficient 
limitation of the spine to meet the General Rating Formula's 
criteria for a 20 percent rating.  No higher rating is 
warranted under these criteria.

With regard to the requirements for a rating in excess of 10 
percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of at least 2 weeks during the past 
12 months.  At the February 2008 VA examination, the Veteran 
stated that he missed 3 days of work during the previous 12 
months due to back pain.  However, there is no evidence of 
incapacitating episodes due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  As such, a higher disability 
rating is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.

The Board acknowledges that the Veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 10 
percent for low back strain with degenerative disc disease at 
L3-5 is warranted as he contends that the severity of the 
back disability is greater than what is reflected by the 
disability rating.  The Veteran, as a lay person, is 
competent to testify as to his experience with his back 
symptomatology.  However, the Veteran is not shown to have 
the medical expertise necessary to provide competent evidence 
as to the clinical severity of the disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must rely 
upon the competent medical evidence and the professional 
opinions of specialists in making such determinations.  In 
this case, the preponderance of the medical evidence is 
against finding pertinent symptomatology which meets the 
applicable criteria for a rating in excess of 10 percent for 
the Veteran's low back strain with degenerative disc disease 
at L3-5.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An increased evaluation for residuals of left knee injury, 
post-operative with ACL instability, currently rated 20 
percent disabling, is not warranted.

An initial increased evaluation for left knee traumatic 
arthritis, currently rated 10 percent disabling, is not 
warranted.  

An initial increased evaluation for low back strain with 
degenerative disc disease at L3-5, currently rated 10 percent 
disabling, is not warranted.  

The appeal is denied as to all issues.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


